                 Case 21-50473-LSS   Doc 1-1   Filed 05/18/21   Page 1 of 3




                                     Exhibit A




DOCS_DE:234380.1 89006/001
                                                   Case 21-50473-LSS      Doc 1-1     Filed 05/18/21   Page 2 of 3
                 A                      B                 C           D                      E                    F                   G
 1   Bankruptcy Case: 19-11842-LSS Avenue Stores., et al.
 2   Transfer Date Range: 05-18-2019 through 08-15-2019
 3
 4   TRANSFEROR DEBTOR‐AVENUE STORES, LLC
 5   Vendor:
 6                              WEAVER APPAREL LLC
 7                              GOODMAN FACTORS PO BOX
 8                              29647 DALLAS TX 75229-9647
 9
10
11   Payment #                  Payment Date    Clear Date    Payment Amount       Invoice #             Invoice Date        Invoice Amount
12   684424                          05/15/2019    05/24/2019 $         5,346.97   233030-2019                    03/12/2019 $          5,376.03
13   684424                          05/15/2019    05/24/2019           5,346.97   PT0023257-2019                 05/09/2019              - 29.06
14   684728                          05/22/2019    06/04/2019           7,390.91   233187-2019                    04/18/2019            7,455.54
15   684728                          05/22/2019    06/04/2019           7,390.91   PT0023310-2019                 05/16/2019              - 64.63
16   685138                          05/29/2019    06/05/2019           7,032.02   233070-2019                    03/29/2019            6,486.66
17   685138                          05/29/2019    06/05/2019           7,032.02   233074-2019                    03/29/2019              576.60
18   685138                          05/29/2019    06/05/2019           7,032.02   PT0023364-2019                 05/23/2019              - 31.24
19   685530                          06/05/2019    06/12/2019          26,817.59   035057-2019                    06/03/2019          - 2,349.03
20   685530                          06/05/2019    06/12/2019          26,817.59   233071-2019                    03/28/2019            8,433.00
21   685530                          06/05/2019    06/12/2019          26,817.59   233072-2019                    03/28/2019            8,433.00
22   685530                          06/05/2019    06/12/2019          26,817.59   233073-2019                    03/28/2019            6,018.18
23   685530                          06/05/2019    06/12/2019          26,817.59   233132-2019                    04/04/2019            6,465.30
24   685530                          06/05/2019    06/12/2019          26,817.59   PT0023412-2019                 05/30/2019            - 182.86
25   685651                          06/12/2019    06/20/2019          18,310.36   12609-2019                     05/16/2019            - 322.50
26   685651                          06/12/2019    06/20/2019          18,310.36   12641-2019                     05/30/2019            - 189.00
27   685651                          06/12/2019    06/20/2019          18,310.36   233102-2019                    04/09/2019            4,553.82
28   685651                          06/12/2019    06/20/2019          18,310.36   233238-2019                    05/08/2019            6,031.08
29   685651                          06/12/2019    06/20/2019          18,310.36   233239-2019                    05/08/2019            8,026.95
30   685651                          06/12/2019    06/20/2019          18,310.36   706522REV-2019                 05/03/2019              435.71
31   685651                          06/12/2019    06/20/2019          18,310.36   PT0023475-2019                 06/06/2019            - 113.84
32   685651                          06/12/2019    06/20/2019          18,310.36   PT0023500-2019                 06/06/2019            - 111.86
33   686030                          06/19/2019    07/03/2019          84,852.86   035119-2019                    06/10/2019            - 295.68
34   686030                          06/19/2019    07/03/2019          84,852.86   12641REV                       06/18/2019              189.00
35   686030                          06/19/2019    07/03/2019          84,852.86   233101-2019                    04/09/2019            5,768.17
36   686030                          06/19/2019    07/03/2019          84,852.86   233163-2019                    04/11/2019          11,244.00
                               Case 21-50473-LSS      Doc 1-1      Filed 05/18/21   Page 3 of 3
              A    B                C             D                        E                 F            G
37   686030       06/19/2019     07/03/2019         84,852.86   233164-2019                  04/11/2019    8,433.00
38   686030       06/19/2019     07/03/2019         84,852.86   233165-2019                  04/11/2019    7,475.85
39   686030       06/19/2019     07/03/2019         84,852.86   233166-2019                  04/11/2019    3,190.48
40   686030       06/19/2019     07/03/2019         84,852.86   233171-2019                  04/15/2019    5,087.91
41   686030       06/19/2019     07/03/2019         84,852.86   233172-2019                  04/16/2019   10,752.07
42   686030       06/19/2019     07/03/2019         84,852.86   233257-2019                  05/14/2019    9,379.82
43   686030       06/19/2019     07/03/2019         84,852.86   233268-2019                  05/14/2019    8,294.51
44   686030       06/19/2019     07/03/2019         84,852.86   233269-2019                  05/14/2019    7,212.00
45   686030       06/19/2019     07/03/2019         84,852.86   233270-2019                  05/14/2019    8,558.89
46   686030       06/19/2019     07/03/2019         84,852.86   PT0023507-2019               06/13/2019    - 125.29
47   686030       06/19/2019     07/03/2019         84,852.86   PT0023523-2019               06/13/2019    - 202.64
48   686030       06/19/2019     07/03/2019         84,852.86   PT0023530-2019               06/13/2019    - 109.23
49   686356       06/26/2019     07/08/2019         23,323.91   233205-2019                  04/25/2019    2,839.11
50   686356       06/26/2019     07/08/2019         23,323.91   233287-2019                  05/24/2019    1,812.18
51   686356       06/26/2019     07/08/2019         23,323.91   233288-2019                  05/24/2019    9,256.84
52   686356       06/26/2019     07/08/2019         23,323.91   233289-2019                  05/24/2019    9,538.45
53   686356       06/26/2019     07/08/2019         23,323.91   PT0023575-2019               06/20/2019      - 71.18
54   686356       06/26/2019     07/08/2019         23,323.91   PT0023584-2019               06/20/2019      - 51.49
55   TOTAL                                    $    173,074.62                       28
